Case 4:21-cv-00033-ALM Document 4-15 Filed 02/09/21 Page 1 of 1 PageID #: 387




January 21, 2021                          Matthew Bohuslav Digitally signed by Matthew Bohuslav
                                                           Date: 2021.02.05 14:52:57 -06'00'



 Vivek Virani                                            Matthew Bohuslav
                                                Office of the Attorney General
                                                P.O. Box 12548, Capitol Station
                                                Austin, TX 78711

                                                matthew.bohuslav@oag.texas.gov

                                                           512.475.4099
